           Case 1:20-cv-00093-JB-JFR Document 9 Filed 08/31/20 Page 1 of 8



                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

GREGORY APELIAN,

               Plaintiff,

vs.                                                                     No. CIV 20-0093 JB/JFR

THE UNITED STATES CONGRESS,

               Defendant.

MEMORANDUM OPINION AND ORDER ADOPTING THE MAGISTRATE JUDGE’S
      PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       THIS MATTER comes before the Court on the Magistrate Judge’s Proposed Findings of

Fact and Recommended Disposition, filed May 29, 2020 (Doc. 8)(“PFRD”). Objections were due

by no later than June 15, 2020.1 The parties have not filed any objections. The failure to make

timely objections to the Magistrate Judge’s Proposed Findings and Recommended Disposition

waives appellate review of both factual and legal questions. See U.S. v. One Parcel of Real

Property, 73 F.3d 1057, 1059 (10th Cir. 1996)(“One Parcel”).

            LAW REGARDING OBJECTIONS TO PROPOSED FINDINGS AND
                           RECOMMENDATIONS

       District courts may refer dispositive motions to a Magistrate Judge for a recommended

disposition. See Fed. R. Civ. P. 72(b)(1) (“A magistrate judge must promptly conduct the required

proceedings when assigned, without the parties’ consent, to hear a pretrial matter dispositive of a

claim or defense or a prisoner petition challenging the conditions of confinement.”). Rule 72(b)(2)

of the Federal Rules of Civil Procedure governs objections. It states: “Within 14 days after being



       1
         See Fed. R. Civ. P. 6(d) (stating that “[w]hen a party may or must act within a specified
time after being served and service is made under Rule 5(b)(2)(C) (mail) . . . 3 days are added after
the period would otherwise expire.”).
                                                -8-
              Case 1:20-cv-00093-JB-JFR Document 9 Filed 08/31/20 Page 2 of 8



served with a copy of the recommended disposition, a party may serve and file specific written

objections to the proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2). Finally,

when resolving objections to a Magistrate Judge’s proposal, “[t]he district judge must determine

de novo any part of the magistrate judge’s disposition that has been properly objected to. The

district judge may accept, reject, or modify the recommended disposition; receive further evidence;

or return the matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3). Similarly,

28 U.S.C. § 636 provides:

          A judge of the court shall make a de novo determination of those portions of the
          report or specified proposed findings or recommendations to which objection is
          made. A judge of the court may accept, reject, or modify, in whole or in part, the
          findings or recommendations made by the magistrate judge. The judge may also
          receive further evidence or recommit the matter to the magistrate judge with
          instructions.

28 U.S.C. § 636(b)(1)(C).

          “The filing of objections to a magistrate’s report enables the district judge to focus attention

on those issues -- factual and legal -- that are at the heart of the parties’ dispute.” United States v.

One Parcel of Real Prop., with Bldgs., Appurtenances, Improvements, and Contents, Known as:

2121 East 30th St., Tulsa, Okla., 73 F.3d 1057, 1059 (10th Cir. 1996)(“One Parcel”)(quoting

Thomas v. Arn, 474 U.S. 140, 147 (1985)). As the United States Court of Appeals for the Tenth

Circuit has noted, “the filing of objections advances the interests that underlie the Magistrate’s

Act,[2] including judicial efficiency.” One Parcel, 73 F.3d at 1059 (citing Niehaus v. Kan. Bar

Ass’n, 793 F.2d 1159, 1165 (10th Cir. 1986); United States v. Walters, 638 F.2d 947, 950 (6th Cir.

1981)).




          2
              Congress enacted the Federal Magistrate’s Act, 28 U.S.C. §§ 631-39, in 1968.


                                                   -8-
           Case 1:20-cv-00093-JB-JFR Document 9 Filed 08/31/20 Page 3 of 8



       The Tenth Circuit has held “that a party’s objections to the magistrate judge’s report and

recommendation must be both timely and specific to preserve an issue for de novo review by the

district court or for appellate review.” One Parcel, 73 F.3d at 1060. “To further advance the

policies behind the Magistrate’s Act, [the Tenth Circuit], like numerous other circuits, ha[s]

adopted ‘a firm waiver rule’ that ‘provides that the failure to make timely objections to the

magistrate’s findings or recommendations waives appellate review of both factual and legal

questions.’” One Parcel, 73 F.3d at 1059 (quoting Moore v. United States, 950 F.2d 656, 659

(10th Cir. 1991)). “[O]nly an objection that is sufficiently specific to focus the district court’s

attention on the factual and legal issues that are truly in dispute will advance the policies behind

the Magistrate’s Act.” One Parcel, 73 F.3d at 1060. In addition to requiring specific objections,

the Tenth Circuit has stated that “[i]ssues raised for the first time in objections to the magistrate

judge’s recommendation are deemed waived.” Marshall v. Chater, 75 F.3d 1421, 1426 (10th Cir.

1996). See United States v. Garfinkle, 261 F.3d 1030, 1030-31 (10th Cir. 2001)(“In this circuit,

theories raised for the first time in objections to the magistrate judge’s report are deemed

waived.”). In an unpublished opinion, the Tenth Circuit has stated that “the district court correctly

held that [a petitioner] had waived argument by failing to raise it before the magistrate.”

Pevehouse v. Scibana, 229 F. App’x 795, 796 (10th Cir. 2007)(unpublished).3



       3
         Pevehouse v. Scibana is an unpublished opinion, but the Court can rely on an unpublished
opinion to the extent its reasoned analysis is persuasive in the case before it. See 10th Cir.
R. 32.1(A) (“Unpublished decisions are not precedential, but may be cited for their persuasive
value.”). The Tenth Circuit has stated:

       In this circuit, unpublished orders are not binding precedent, . . . and we have
       generally determined that citation to unpublished opinions is not favored. However,
       if an unpublished opinion or order and judgment has persuasive value with respect
       to a material issue in a case and would assist the court in its disposition, we allow
       a citation to that decision.


                                                -8-
        Case 1:20-cv-00093-JB-JFR Document 9 Filed 08/31/20 Page 4 of 8



       In One Parcel, the Tenth Circuit, in accord with other Courts of Appeals, expanded the

waiver rule to cover objections that are timely but too general. See One Parcel, 73 F.3d at 1060.

The Supreme Court of the United States of America -- in the course of approving the United States

Court of Appeals for the Sixth Circuit’s use of the waiver rule -- noted:

                It does not appear that Congress intended to require district court review of
       a magistrate’s factual or legal conclusions, under a de novo or any other standard,
       when neither party objects to those findings. The House and Senate Reports
       accompanying the 1976 amendments do not expressly consider what sort of review
       the district court should perform when no party objects to the magistrate’s report.
       See S. Rep. No. 94-625, pp. 9-10 (1976)(hereinafter Senate Report); H.R. Rep.
       No. 94-1609, p. 11 (1976), U.S. Code Cong. & Admin. News 1976, p. 6162
       (hereinafter House Report). There is nothing in those Reports, however, that
       demonstrates an intent to require the district court to give any more consideration
       to the magistrate’s report than the court considers appropriate. Moreover, the
       Subcommittee that drafted and held hearings on the 1976 amendments had before
       it the guidelines of the Administrative Office of the United States Courts
       concerning the efficient use of magistrates. Those guidelines recommended to the
       district courts that “[w]here a magistrate makes a finding or ruling on a motion or
       an issue, his determination should become that of the district court, unless specific
       objection is filed within a reasonable time.” See Jurisdiction of United States
       Magistrates, Hearings on S. 1283 before the Subcommittee on Improvements in
       Judicial Machinery of the Senate Committee on the Judiciary, 94th Cong., 1st Sess.,
       24 (1975)(emphasis added)(hereinafter Senate Hearings). The Committee also
       heard Judge Metzner of the Southern District of New York, the chairman of a
       Judicial Conference Committee on the administration of the magistrate system,
       testify that he personally followed that practice. See id., at 11 (“If any objections
       come in, . . . I review [the record] and decide it. If no objections come in, I merely
       sign the magistrate’s order.”). The Judicial Conference of the United States, which
       supported the de novo standard of review eventually incorporated in
       § 636(b)(1)(C), opined that in most instances no party would object to the
       magistrate’s recommendation, and the litigation would terminate with the judge’s
       adoption of the magistrate’s report. See Senate Hearings, at 35, 37. Congress
       apparently assumed, therefore, that any party who was dissatisfied for any reason
       with the magistrate’s report would file objections, and those objections would
       trigger district court review. There is no indication that Congress, in enacting
       § 636(b)(1)(C)), intended to require a district judge to review a magistrate’s report
       to which no objections are filed. It did not preclude treating the failure to object as


United States v. Austin, 426 F.3d 1266, 1274 (10th Cir. 2005). The Court concludes that
Pevehouse v. Scibana, 229 F. App’x 795 (10th Cir. 2007)(unpublished), has persuasive value with
respect to a material issue and will assist the Court in its disposition of this Memorandum Opinion
and Order.
                                                -8-
         Case 1:20-cv-00093-JB-JFR Document 9 Filed 08/31/20 Page 5 of 8



       a procedural default, waiving the right to further consideration of any sort. We thus
       find nothing in the statute or the legislative history that convinces us that Congress
       intended to forbid a rule such as the one adopted by the Sixth Circuit.

Thomas v. Arn, 474 U.S. at 150–52 (emphasis in original)(footnotes omitted).

       The Tenth Circuit has also noted, “however, that ‘[t]he waiver rule as a procedural bar need

not be applied when the interests of justice so dictate.’” One Parcel, 73 F.3d at 1060 (quoting

Moore v. United States, 950 F.2d at 659 (“We join those circuits that have declined to apply the

waiver rule to a pro se litigant’s failure to object when the magistrate’s order does not apprise the

pro se litigant of the consequences of a failure to object to findings and recommendations.”

(citations omitted))). Compare Thomas v. Arn, 474 U.S. at 154 (“Any party that desires plenary

consideration by the Article III judge of any issue need only ask. [A failure to object] does not

preclude further review by the district judge, sua sponte or at the request of a party, under a de

novo or any other standard.”). In One Parcel, the Tenth Circuit noted that the district judge had

decided sua sponte to conduct a de novo review despite the lack of specificity in the objections,

but the Tenth Circuit held that it would deem the issues waived on appeal, because it would

advance the interests underlying the waiver rule. See 73 F.3d at 1060-61 (citing cases from other

Courts of Appeals where district courts elected to address merits despite potential application of

waiver rule, but Courts of Appeals opted to enforce waiver rule).

       Where a party files timely and specific objections to the Magistrate Judge’s proposed

findings and recommendation, “on . . . dispositive motions, the statute calls for a de novo

determination, not a de novo hearing.” United States v. Raddatz, 447 U.S. 667, 674 (1980). The

Tenth Circuit has stated that a de novo determination, pursuant to 28 U.S.C. § 636(b), “requires

the district court to consider relevant evidence of record and not merely review the magistrate

judge’s recommendation.” Griego v. Padilla (In re Griego), 64 F.3d 580, 583-84 (10th Cir. 1995).



                                                -8-
         Case 1:20-cv-00093-JB-JFR Document 9 Filed 08/31/20 Page 6 of 8



The Supreme Court has noted that, although a district court must make a de novo determination of

the objections to recommendations under 28 U.S.C. § 636(b)(1) when there is no objection, the

district court is not precluded from relying on the magistrate judge’s proposed findings and

recommendations. See United States v. Raddatz, 447 U.S. at 676 (“[I]n providing for a ‘de novo

determination’ rather than de novo hearing, Congress intended to permit whatever reliance a

district judge, in the exercise of sound judicial discretion, chose to place on a magistrate’s proposed

findings and recommendations.” (quoting 28 U.S.C. § 636(b)(1))); Bratcher v. Bray-Doyle Indep.

Sch. Dist. No. 42 of Stephens Cty., 8 F.3d 722, 724-25 (10th Cir. 1993)(holding that the district

court’s adoption of the magistrate judge’s “particular reasonable-hour estimates” is consistent with

a de novo determination, because “the district court ‘may accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate,’ . . . [as] ‘Congress intended to

permit whatever reliance a district judge, in the exercise of sound judicial discretion, chose to place

on a magistrate’s proposed findings and recommendations.’” (emphasis omitted)(quoting 28

U.S.C. § 636(b)(1); United States v. Raddatz, 447 U.S. at 676)).

       Where no party objects to the magistrate judge’s proposed findings and recommended

disposition, the Court has, as a matter of course and in the interests of justice, reviewed the

Magistrate Judge’s recommendations.         In Workheiser v. City of Clovis, No. CIV 12-0485

JB/GBW, 2012 WL 6846401 (D.N.M. Dec. 28, 2012)(Browning, J.), where the plaintiff failed to

respond to the Magistrate Judge’s proposed findings and recommended disposition, although the

Court determined that the plaintiff “has waived his opportunity for the Court to conduct review of

the factual and legal findings in the [PFRD],” the Court nevertheless conducted such a review.

2012 WL 6846401, at *3. The Court generally does not review, however, the Magistrate Judge’s

PFRD de novo and determine independently necessarily what it would do if the issues had come



                                                 -8-
           Case 1:20-cv-00093-JB-JFR Document 9 Filed 08/31/20 Page 7 of 8



before the Court first, but rather adopts the PFRD where “[t]he Court cannot say that the Magistrate

Judge’s recommendation . . . is clearly erroneous, arbitrary, [obviously][4] contrary to law, or an

abuse of discretion.” Workheiser v. City of Clovis, 2012 WL 6846401, at *3. This review, which

is deferential to the magistrate judge’s work when there is no objection, nonetheless provides some

review in the interest of justice and seems more consistent with the waiver rule’s intent than no

review at all or a full-fledged review. Accordingly, the Court considers this standard of review

appropriate. See Thomas v. Arn, 474 U.S. at 151 (“There is nothing in those Reports, however,

that demonstrates an intent to require the district court to give any more consideration to the

magistrate’s report than the court considers appropriate.”). The Court is reluctant to have no




       4
         The Court previously used, as the standard for review when a party does not object to the
Magistrate Judge’s PFRD, whether the recommendation was “clearly erroneous, arbitrary,
contrary to law, or an abuse of discretion,” thus omitting “obviously” in front of contrary to law.
Solomon v. Holder, No. CIV 12-1039 JB/LAM, 2013 WL 499300, at *4 (D.N.M. Jan. 31,
2013)(Browning, J.)(adopting the recommendation to which there was no objection, stating: “The
Court determines that the PFRD is not clearly erroneous, arbitrary, contrary to law, or an abuse of
discretion, and accordingly adopts the recommendations therein.”); O’Neill v. Jaramillo, No. CIV
11-0858 JB/GBW, 2013 WL 499521 (D.N.M. Jan. 31, 2013)(Browning, J.)(“Having reviewed the
PRFD under that standard, the Court cannot say that the Magistrate Judge’s recommendation is
clearly erroneous, arbitrary, contrary to law, or an abuse of discretion. The Court thus adopts
Judge Wormuth’s PFRD.” (citing Workheiser v. City of Clovis, 2012 WL 6846401, at *3));
Galloway v. JP Morgan Chase & Co., No. CIV 12-0625 JB/RHS, 2013 WL 503744 (D.N.M.
Jan. 31, 2013)(Browning, J.)(adopting the Magistrate Judge’s recommendations upon determining
that they were not “clearly contrary to law, or an abuse of discretion”). The Court concludes that
“contrary to law” does not reflect accurately the deferential standard of review that the Court
intends to use when there is no objection. Concluding that a Magistrate Judge’s recommendation
is not contrary to law would require the Court to analyze the Magistrate Judge’s application of law
to the facts or the Magistrate Judge’s delineation of the facts -- in other words performing a de
novo review -- which the law requires only when a party objects to the recommendations. The
Court concludes that adding “obviously” better reflects that the Court is not performing a de novo
review of the Magistrate Judges’ recommendations. Going forward, therefore, the Court will, as it
has done for some time now, review the Magistrate Judges’ recommendations to which there are
no objections for whether the recommendations are clearly erroneous, arbitrary, obviously contrary
to law, or an abuse of discretion.
                                               -8-
           Case 1:20-cv-00093-JB-JFR Document 9 Filed 08/31/20 Page 8 of 8



review at all if its name is going to go at the bottom of the order adopting the Magistrate Judge’s

proposed findings and recommendations.

                                           ANALYSIS

       The Court has reviewed carefully the PFRD. Because the parties have not objected to it,

the Court does not review the PFRD de novo, but rather reviews the PFRD from the Honorable

John F. Robbenhaar, United States Magistrate Judge for the United States District Court for the

District of New Mexico to determine if it is clearly erroneous, arbitrary, obviously contrary to law,

or an abuse of discretion. The Court determines that the PFRD is not clearly erroneous, arbitrary,

obviously contrary to law, or an abuse of discretion. Accordingly, the Court will adopt the PFRD.

       IT IS ORDERED that: (i) the Magistrate Judge’s Proposed Findings and Recommended

Disposition, filed May 29, 2020 (Doc. 8) are adopted; and (ii) the Plaintiff’s Second Amended Pro

Se Petition Seeking Emergency Injunctive Relief, filed February 3, 2020 (Doc. 5) be dismissed

without prejudice.


                                                      ___________________________________
                                                      UNITED STATES DISTRICT JUDGE
Parties:

Gregory Apelian
Rio Rancho, New Mexico

Plaintiff Pro Se




                                                -8-
